DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/04/2022.
Claims 1 and 3 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0073772) in view of Clark (US 2005/0092360) and O’Neil (US 6,111,190).  Further evidence is provided by Wang (US 2016/0048008 or ‘008).
Addressing claim 1, Wang discloses an inflatable non-imaging CPC based non-tracking high concentration ratio solar concentrator system ([0005] and fig. 2) with a domed transparent top cover 20 and a flat transparent bottom cover 30.

Wang is silent regarding an inflatable divergent Fresnel lens is attached onto the domed transparent cover of the inflatable non-imaging CPC concentrator.

Clark discloses a solar concentrator system comprises a Fresnel lens 10 (fig. 4) and non-imaging CPC based non-tracking high concentration ratio solar concentrator (fig. 3a) for accurately directing incoming sunlight to a receiving device 18 (fig. 4) by overcoming misalignment between the incoming light due to the sun’s movement and the position of the photovoltaic cell [0023].

O’Neil discloses a flexible domed divergent Fresnel lens 8 (fig. 3) attached to an inflatable concentrator system for focusing sunlight onto photovoltaic receiver or a solar thermal receiver (col. 8 ln 53-65).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Wang by attaching the flexible domed divergent Fresnel lens of Clark and O’Neil to the transparent dome of Wang’s CPC concentrator to form the solar concentrator comprises a Fresnel lens and an non-imaging CPC based non-tracking 

Addressing claim 3, O’Neil discloses the flexible divergent Fresnel lens is made of clear transparent silicon rubber (col. 4 ln 39-41) and it is attached to the domed transparent cover in the claimed manner as discussed above in the rejection of claim 1.  Therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Wang, Clark and O’Neil.

Response to Arguments
Applicant's arguments filed 02/04/2022 regarding the rejection of claims 1 and 3 as being unpatentable over the disclosure of Wang in view of Clark and O’Neil have been fully considered but they are not persuasive.  The Applicant argued that the Fresnel lens of Clark is a convergent Fresnel lens because it focuses sunlight; whereas, the claimed Fresnel lens is a divergent Fresnel lens that diverges sunlight.  The argument is not persuasive.  Firstly, Clark does not explicitly state that the Fresnel lens is a convergent Fresnel lens.  The fact that Clark’s Fresnel lens focuses sunlight is because it is deployed in a curved configuration as shown in figs. 2 and 4.  Similarly, figs. 7 and 8 of current application employ the divergent Fresnel lens in a curved configuration for concentrating light into the interior of the CPC concentrator, which does not mean the divergent Fresnel lenses of figs. 7-8 of current application are now convergent lenses.  Secondly, it is noted that figs. 2 and 4 of Clark show Fresnel lenses having a series of tapered structures that taper inwardly similarly to the way in which the divergent lens of current application includes a series of tapered structures that taper inwardly (fig. 10 of current application).  In contrast, Chen (US 6,653,551) discloses the convergent Fresnel lenses 11 and 12 in fig. 1a that have a series of tapered structures that taper outwardly.  Therefore, the Fresnel lens of Clark is the structural equivalence to the claimed divergent Fresnel lens of current application.
The Applicant further argued that Wang’s disclosure does not include a divergent Fresnel lens and therefore still needs tracking to collect sunlight.  The argument is not persuasive because fig. 2 of Wang does not disclose any tracking mechanism, which meets the limitation of current claim.
With regard to the rejection of claim 3, the Applicant argued that the Fresnel lens of O’Neil is a convergent Fresnel lens instead of a divergent Fresnel lens as claimed.  The argument is not persuasive because Clark already discloses the divergent Fresnel lens.  Therefore, modifying the divergent Fresnel lens of Clark with the Fresnel lens material of O’Neil to arrive at the limitation of current claim.
For the reasons above, Examiner maintains the position that claims 1 and 3 are obvious over the disclosure of Wang in view of Clark and O’Neil.
With regard to the Applicant’s reference to Solar Engineering of Thermal Processes, 4th edition, 2013, pp 337-344, it is respectfully requested that a copy of the relevant section of the aforementioned reference is filed in an IDS.  Without context from a copy of the reference, it is unclear as to what is discussed by the Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/08/2022